INGERSOLL, District Judge.
A party will not be permitted to substitute a new' solicitor in the place of one who has had charge of the cause, without the consent of the court. That consent is sometimes given upon terms, and sometimes without terms; sometimes upon condition that the fees of the first solicitor be paid, and sometimes without such condition. When a solicitor has abandoned the cause of his client or when he is hot faithful to such cause, or when he acts in a manner that is inconsistent with the trust reposed in him, the court wdll give its consent that the solicitor be changed, and order that he deliver up the papers, without the payment of his fees. The bringing of a suit against the client, by the solicitor, for his fees, may, under certain circumstances, be such an act as will justify the client in substituting another solicitor in his place, and will authorize the court to consent to such substitution without the payment of his fees.
In the present case, the suit by attachment in favor of Mr. Sargeant, for his fees, did not precede the efforts of the plaintiffs to substitute another solicitor in his place. The attempt to make such substitution was before such suit w'as commenced. It was not caused by such suit, or by any unfaithful act on the part of Mr. Sargeant, or by any act on his part that was inconsistent with the trust reposed in him as the solicitor for the plaintiffs. The suit was commenced after the attempt was made by the plaintiffs to substitute anotiu r solicitor in his place, after they had notified him that his services as solicitor in the cause were no longer wanted, and after they were endeavoring to substitute another in his place, without paying his fees. He had faithfully attended to the duties imposed upon him as solicitor. Under these circumstances, the suit by Mr. Sargeant was not either a voluntary abandonment of the cause of his clients, or a voluntary withdraw'al from the same. It was not an act faithless to the cause of his clients, or inconsistent with the trust originally reposed in him as the solicitor for the plaintiffs. When the suit w’as commenced, he had been notified that his services, as solicitor wore no longer w'anted, and that the plaintiffs refused to pay him for his past services. He had. in effect, been notified by them, that, if he received anything, it must be by means of a suit. It is the duty of the court to protect solicitors and other officers of the court, when they have faithfully performed their trust, and that duty should be faithfully executed.
There is no fact now brought to the knowledge of the court, to induce it either to vacate the order heretofore made, or to change- *366or alter it in any respect. Tlie court will consent that a solicitor be substituted in the place of Mr. Sargeant, when liis fees are paid, and not before. The motion now made must, therefore, be denied.